NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 14, and 18 were amended on 01/292021.
Claims 1, 14, and 18 are amended by Examiner’s Amendment below.
Claims 1-20 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail by Monica Tavakoli on 03/16/2021.

In The Claims:
1. (Currently Amended) An Information Handling System (IHS), comprising: 
a processor;
a microphone; and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: 
receive an instruction from a voice service provider in response to audio captured by the microphone during a communication between a customer and an agent, wherein the instruction includes sentiment indications; 
interface, wherein the sentiment indications show a level for each sentiment during the communication;
display a list of resources that are relevant to the communication in the graphical user interface, wherein the resources are identified using a ranking algorithm using machine learning techniques; 
identify a resource used by the agent during the communication; 
determine a result of the communication; and 
store the sentiment indication, a resource identification associated with the identified resource, and the result of the communication, in a coaching database.



14. (Currently Amended) A hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS), cause the IHS to: 
receive an instruction from a voice service provider in response to audio captured by a microphone coupled to the IHS during an ongoing communication between a customer and an agent, wherein the instruction includes: (i) text recognized by brokering the use of different language models selected using context information obtained during the ongoing communication, and (ii) more than one sentiment indications; 
display the more than one sentiment indications to the support agent in a graphical user interface, wherein the sentiment indications show a level for each sentiment during the communication; and 


18. (Currently Amended) A method, comprising: 
receiving an instruction from a voice service provider in response to audio captured by a microphone coupled to an IHS during a prior communication between a customer and an agent, wherein the instruction includes sentiment indications; 
identifying a resource used by the agent during the prior communication; 
determining a result of the prior communication; 
storing the sentiment indications, a resource identification associated with the identified resource, and the result of the prior communication, in a coaching database; 
receiving another instruction from the voice service provider in response to audio captured during an ongoing communication between another customer and another agent, wherein the other instruction includes current sentiment indications; 
automatically displaying the current sentiment indications to the support agent in a graphical user interface, wherein the sentiment indications show a level for each sentiment during the communication; and 
identifying the resource, to the other agent, for making available to the other customer during the ongoing communication, at least in part, in response to a comparison between the current sentiment indications and the sentiment indications stored in the coaching database, wherein the resource is identified using a ranking algorithm using machine learning techniques.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Freedman et al. (US 2004/0249650) disclosing capturing audio from conversation between customer and agent, identifying a resource used by the agent, determining a result of previous communication, and store the sentiment indication and resource  in a coaching database. See at least paragraph [0037], [0042], [0039], [0055]-[0056]. Another piece of pertinent prior art is Montenegro et al. (US 2016/0048502) disclosing displaying the current sentiment indication to a support agent. See at least paragraph [0005], [0045], [0090]. Another piece of pertinent prior art is Catalano et al. (US 2019/0340254) disclosing changing sentiment rankings of media item if user sentiment improves, etc. See at least paragraph [0056]. Another piece of pertinent prior art is NPL: “Sentiment Analysis of Call Centre Audio Conversations using Text Classification” (Ezzat, S., El Gayar, N., Ghanem, M, Sentiment Analysis of Call Centre Audio Conversations Using Text Classification, 2012, International Journal of Computer Information Systems and Industrial Management Applications, 4(1), pp. 619-627.) disclosing using captured audio over speech recordings to analyze sentiment using text .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.B/               Examiner, Art Unit 3684                                                                                                                                                                                         
/JASON B DUNHAM/               Supervisory Patent Examiner, Art Unit 3684